Order filed June 19, 2013




                                             In The

                            Fourteenth Court of Appeals
                                     NO. 14-10-01127-CV


                     NEW DELIVERANCE CHURCH, INC., Appellant

                                               V.

    ADAM MILLER AND HOUSSIERE, DURANT & HOUSSIERE, LLP, Appellee


                           On Appeal from the 189th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2004-70043A

                                          ORDER

        The clerk’s record was filed January 14, 2011. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Intervenors, Houssiere, Durant & Houssiere, LLP and Adam Miller's Supplemental
Brief in support of their motion for Summary Judgment filed June 28, 2010.

        The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before June 28, 2013, containing Intervenors, Houssiere, Durant & Houssiere, LLP and Adam
Miller's Supplemental Brief in support of their motion for Summary Judgment filed June 28,
2010.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                   PER CURIAM